Title: To James Madison from Albert Gallatin, 9 May 1803 (Abstract)
From: Gallatin, Albert
To: Madison, James


9 May 1803, Treasury Department. Encloses a copy of a letter from the collector at Norfolk “together with two depositions transmitted by him, respecting the illegal proceedings exercised in Hampton Roads” by the British frigate Boston against the French ship Anne.
 

   
   RC and enclosures (DLC: Gallatin Papers). RC 1 p. In a clerk’s hand, signed by Gallatin. Docketed by Wagner. For enclosures, see n. 1.



   
   In the enclosed 3 May 1803 letter to Gallatin (1 p.), William Davies wrote that since the testimony of the pilots on board the two vessels was probably the most impartial, he had ordered them to make statements before a notary. He enclosed the 30 Apr. 1803 depositions of pilots Robert Leggett (4 pp.), who had been aboard the Anne, and Edward Rudd (4 pp.), who had been on board the Boston, concerning the events of 1 Apr. The two pilots corroborated the version of the incident contained in Pichon’s 18 and 19 Apr. letters to JM. Both Leggett and Rudd stated that armed men from the Boston had taken Capt. Henry Smith and the sailor on board the frigate. Rudd said that Captain Douglas had stated his intention to have fired on the Anne had the opposition continued, had ordered the boats from the Boston hoisted, and had left Smith to get aboard the Anne “as he might.”


